Citation Nr: 1512827	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  10-39 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for irritable bowel syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to July 2005, including service in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for irritable bowel syndrome and assigned a 10 percent disability rating. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has been service connected for irritable bowel syndrome and contends that his current symptomatology warrants a disability rating in excess of 10 percent.  In a January 2011 correspondence the Veteran stated that his condition had worsened.  In March 2015 the Veteran requested a new VA examination, asserting that his previous one was "stale."  Since the Veteran's most recent VA examination occurred in April 2009, VA is required to afford him a contemporaneous examination to assess the current nature, extent and severity of his irritable bowel syndrome and to address his contention of worsening.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, this claim must be remanded.

Additionally, as the most recent VA treatment records of record are dated October 2011, any VA treatment records created since that time should be obtained and associated with the Veteran's file.  See 38 U.S.C.A. § 5103A(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his irritable bowel syndrome symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Obtain and associate with the file any VA treatment records generated since October 2011 that pertain to the Veteran. 

3.  Schedule the Veteran for an examination by an appropriate VA medical professional to determine the current severity of his irritable bowel syndrome.  The entire claims file, including any newly obtained treatment records, must be reviewed by the examiner and all necessary tests should be conducted.  

The examiner should opine as to the Veteran's current level of functioning and the impact of his irritable bowel syndrome on his daily activities and his ability to work.

The examiner should report all findings and provide an explanation for all elements of his/her opinion.

4.  Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




